Order, Supreme Court, Bronx County (Anne E. Targum, J.), entered March 28, 2003, which, in an action for personal injuries, insofar as appealed from, denied defendant-appellant premises owner’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Issues of fact exist as to whether appellant created and/or had notice of the condition that allegedly allowed water from inside appellant’s building to leak down an outside wall of the building and freeze in the alley where plaintiff fell (see Haramis v Mount Sinai Med. Ctr., 284 AD2d 150 [2001]). Concur—Nardelli, J.P, Lerner, Friedman, Marlow and Gonzalez, JJ.